Citation Nr: 0840117	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 until January 
1993.  The veteran also had approximately 8 years of prior 
service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The record includes June and July June 2005 statement from 
the veteran indicating he no longer wished to pursue the 
claim for an increased evaluation for the cervical spine.  
Following these communications, his representative submitted 
a form 646 and a written brief in support of the claim.  Both 
documents referenced the claim for an increased evaluation 
for the cervical spine, and the RO certified the issue of 
entitlement to an increased evaluation for the cervical spine 
to the Board.  Because the RO certified the veteran's 
cervical spine disability appeal to the Board, and resolving 
all reasonable doubt in his favor, the Board that his 
cervical spine claim is on appeal to the Board.  Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).

A review of the record reflects the veteran raised a claim 
for entitlement to service connection for hypertension.  This 
claim has not been adjudicated and is REFERRED to the RO for 
appropriate action.

The veteran's cervical spine claim is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has migraines 3-5 times a month which were 
described as totally incapacitating.

2.  The veteran's headaches are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for headaches have 
been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the RO 
must provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Additionally, during the pendency of 
the appeal, the Court held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2004, June 2004 and July 
2004 that fully addressed all notice elements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board has 
considered whether further development and notice under the 
Veterans Claims Assistance Act of 2000 or other law should be 
undertaken as the letters did not address the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) or Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, given the 
results favorable to the veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the veteran, or be of assistance to this inquiry.  
As such a deficiency in notice, if any, does not inure to the 
veteran's prejudice. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The Merits of the Claim

The RO granted service connection for migraines in a March 
1993 rating decision.  At that time a noncompensabe 
evaluation was assigned pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The veteran contended the 
noncompensable rating evaluation did not accurately reflect 
the severity of his disability and applied for an increased 
evaluation.  The RO granted an increased 10 percent 
evaluation in a September 2004 rating decision.  The veteran 
appealed that decision and continues to seek an increased 
evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
rating is assigned with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent rating is assigned with characteristic prostrating 
attacks occurring on an average once a month over last 
several months. The highest or 50 percent rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of a 
VA examination. After reviewing the evidence of record, the 
Board is of the opinion that the evidence is at an 
approximate balance for a 30 percent evaluation, and 
therefore an increased evaluation of 30 percent is warranted.

A March 2004 private record concluded with an assessment of 
chronic headaches worsening, increasing in frequency.  An 
April 2004 private record noted chronic migraines with a 
negative magnetic resonance imaging test (MRI).  

The veteran submitted an April 2004 letter from a private 
physician.  The veteran reported the migraines had been 
ongoing over the last 30 years and were getting progressively 
worse and more frequent.  He indicated the migraines occurred 
4-5 times a month.  The veteran indicated the headaches 
occurred most often on weekends when he had either too much 
or not enough sleep.  They started in the occipital and neck 
region with radiation to the vertex of the head.  They were 
described as throbbing or pressure.  Pain was rated as a 10 
on a scale of 10. Associated symptoms included nausea, 
vomiting, photosensitivity and mild hyperacusis.  He 
described occasional auras in the form of scintillating 
scotomas that occurred either preceding the headache e or 
during them.  The headaches were most severe on the right 
side and any associated visual symptoms occurred in the right 
eye.  The veteran indicated that past medications did not 
improve the condition and was prescribed a new medication.  
An MRI was normal.  

Neurological examination reflected normal funduscopy and 
revealed full extraocular movement.  There was no evidence of 
nystagmus or field cut.  Facial sensation was equal 
bilaterally.  Motor function did not show atrophy and had 
good tone, normal strength.  Sensory function was equal 
bilaterally on light touch pin vibration and position.  
Reflexes were symmetrical bilaterally.  Cerebellar function 
demonstrated rapid alternating movements were intact, without 
drift, dysmetria, or ataxia.  The impression was migraine 
headaches untreated with preventative medication at the time 
and unalleviated with pain medication.  

A May 2004 letter from a private physician indicated the 
veteran had chronic headaches starting in the occipital area, 
then extending over the top of his head and sometimes to the 
right eye.  The physician indicated he could not tell whether 
the headaches were migraine or cluster headaches but thought 
the veteran should be seen by a neurologist.  

The veteran had a VA examination in June 2004 to determine 
the severity of the migraines.  The veteran reported his 
migraines occurred approximately 4-5 times a month.  He 
explained a migraine could last up to two days, although 
usually he would go to sleep and the migraine would be gone 
when he woke up.  He related that he began taking a new 
medication for headaches and that appeared to help slightly 
in decreasing the symptoms.  Headaches were associated with 
photophobia and occasional nausea.  There was no paralysis or 
weakness.  He explained when he got a headache he would have 
to go to a dark room and lay down.  Neurological examination 
showed the cranial nerves II-XII were intact.  Motor strength 
was 5/5 throughout.  The diagnosis was migraine headaches.  

The veteran was treated for a headache by a private physician 
in November 2004.  He explained that his blood pressure 
medication had decreased the frequency of his headaches.  The 
diagnosis was headache and a new medication was prescribed.

The veteran also submitted a statement of his supervisor, 
W.R., dated in June 2005.  Ms. R. reported that the veteran 
informed her in May 2004 that he was unable to work due to a 
migraine.  She witnessed him in a room without lights and 
holding his head.  When she suggested he leave, he responded 
that he could not leave as he was unable to drive.  Ms. R. 
also indicated that the veteran was unable to attend a job 
fair in August 2004 due to a debilitating migraine.  

Significantly, the veteran submitted several statements over 
the course of the appeal.  In his April 2004 application, the 
veteran indicated he had 3-5 migraines a month during the 
prior two to three years and explained the frequency 
increased in 2004.  He described the headaches as totally 
incapacitating and related he could not perform any activity.  
The headaches lasted all day.  In a different April 2004 
statement, the veteran reported his migraines increased 
dramatically in frequency and duration.  He explained the 
migraines lasted all day and were of a severe intensity.  He 
indicated he previously would sleep the headache away but the 
headaches progressed so that it was difficult to sleep.  He 
indicated that during the prior year the headaches increased 
to 3-5 a month.  Specifically, he reported 4 headaches in 
January 2004, 5 headaches in February, 7 headaches in March 
and 4 headaches in April.  At that point, the veteran 
indicated he saw a doctor to obtain pain medication.  In June 
2004 the veteran asserted that he had a headache in May 2004 
which required him to sit in the men's room in the dark.  

In September 2004, the veteran clarified that he only visited 
doctors periodically for headaches and did not see a doctor 
every time he had a migraine as there was little that could 
be done.  He explained that the headaches occurred more than 
once or twice a month and that he would only see a doctor 
when he could no longer endure the attacks.  He stated 
related that the medication prescribed by a private physician 
did not prevent migraines, but rather was taken at the onset 
of the headache to try to relieve the pain.  He further 
asserted the medication was not effective.  The veteran 
pointed out that while the last headache prior to the June 
2004 VA examination was in May 2004, this was less than 30 
days prior to the examination.  He further explained the 
headache was so severe he had to spend the afternoon in a 
dark room until the end of the day.  He took the medication 
for the first time on that day and it had no noticeable 
effect.  The veteran related his average number of headaches 
ranged from 3-5 a month.  He reported that a medication for 
hypertension which he started in late April or May 2004 
appeared to decrease the number of headaches.  He reported 2 
migraines in May 2004 and explained that he documented the 
attacks on his wall planner.  A November 2004 statement 
indicated the veteran saw another physician who prescribed a 
different medication to take at the onset of headaches as the 
prior medication failed to have an effect.  Similarly, in 
August 2005 the veteran reiterated his prior descriptions of 
headaches during 2004 and again explained that he had an 
average of 3-5 headaches a month.  He reiterated that he only 
sought medical help to obtain pain medication and further 
related that there was not much hat physicians could do to 
treat migraines.  

In sum, the evidence documented several instances during 2004 
during which the veteran sought medical treatment for his 
headaches.  Additionally, the veteran has explained he 
averaged 3-5 headaches per month.  The veteran is competent 
to testify as to the symptoms he experienced, including the 
presence of headaches. Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds the veteran's testimony to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken.  In fact, the veteran's complaint of headaches was 
corroborated by the private medical evidence and the 
statement from the veteran's supervisor. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  

In the present case, although not every headache is 
documented, as noted above, the veteran is competent to 
report symptoms he experiences.  The Board finds the veteran 
has provided competent and credible evidence of the frequent 
occurrence of his headaches in 2004 and 2005, which averaged 
3-5 a month.  A higher 50 percent evaluation is not warranted 
as there is no evidence that the headaches are very frequent 
and completely prostrating and productive of severe economic 
inadaptability.  As such, a higher rating of 50 percent is 
not warranted at this time.  Accordingly, a 30 percent 
evaluation, but no higher, is granted for the veteran's 
migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.


ORDER

A 30 percent evaluation for migraine headaches is granted.


REMAND

As to the veteran's cervical spine claim, although the 
veteran underwent a VA examination in June 2004, this 
examination did not adequately comment on the effects of 
pain, swelling, weakness, and excess fatigability as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, because 
the examination is inadequate for rating purposes, the Board 
must remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination for his cervical spine to be 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the veteran's cervical 
spine and offer comments and an opinion as 
to the current severity of the veteran's 
degenerative joint disease of the cervical 
spine.

Range of motion studies of the cervical 
spine, in degrees, should be performed.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; and to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

All findings and conclusions should be set 
forth in a legible report.

2.  The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


